DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/13/22 is acknowledged.

Claim Status
Claims 1-97 are cancelled. Claims 98-109 are pending. Claims 99 and 101-109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/22.
Claims 98 and 100 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 12/3/20 has been considered.  A signed copy is enclosed. The references lined through were duplicates of other references listed on the same IDS. 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

	
Specification
Abstract
The abstract of the disclosure is objected to because the term “NGAL” is an acronym that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Hyperlinks
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 16, 63, and 78. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Trademarks
The specification is objected to for the use of improperly marked trademarks. These include ALEXA FLUOR on page 19, 72, and 73; PFU ULTRA on page 61; QUIKCHANGE on page 62 and 71; SEPHAROSE on page 62; 117 BIACORE on page 71 and 72; LEUCOCOUNT on page 76; NANOSEP on page 76; MICROCON on page 77; and others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 98 and 100 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a product (polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID NO:3, 4, or 5) which appears to be a product that is not markedly different in structure from naturally occurring products. See Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (2013).  Natural polypeptides having at least 95% identical sequence are known. The claims therefore encompass at least one natural product, which are not patentable under 35 U.S.C. 101. For example, NCBI accession NP_005555.2 is 95% identical to instant SEQ ID NO:3 (see NCBI NP_00555.2 downloaded from https://www.ncbi.nlm.nih.gov/protein/NP_005555.2?report=genbank&log$=protalign&blast_rank=10&RID=D44AY149013 on 7/15/22) as shown below:

    PNG
    media_image1.png
    332
    667
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 98 and 100 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sukhatme et al (WO 2006/078717 A2; filed 1/19/06; published 7/27/06).
The instant claims are directed to a polypeptide that comprises an amino acid sequence at least 95% identical to SEQ ID NO:3, 4, or 5. The claims also recite a pharmaceutical composition comprising the polypeptide. 
Sukhatme teaches a method of treating or preventing metastasis in a subject having cancer comprising administering a lipocalin 2 compound, fragment or derivative (see e.g. claim 1). The lipocalin 2 polypeptide can be SEQ ID NO:2 (see e.g. claim 3). The other claims are directed to other methods using the same compound, and a kit comprising the compound (see e.g. claims 1-77). The sequence of SEQ ID NO:2 is given in Figure 1B. The alignment for SEQ ID NO:2 (“reference”) and instant SEQ ID NO:5 (“instant”) is shown below.  There are 5 variations within the portion of the reference polypeptide that is aligned with the instant polypeptide, which would comprise less than 5% variation.  The term “treating” is defined in the reference to include administering the compound or a pharmaceutical composition, and the compound can be formulated into a pharmaceutical product (see e.g. pages 26, 64-65). 


instant        --------------------QDSTSDLIPAPPLSSVPLQQNFQDNQFQGKWYVVGLAGNA	40
reference      MPLGLLWLGLALLGALHAQAQDSTSDLIPAPPLSKVPLQQNFQDNQFQGKWYVVGLAGNA	60
                                   **************.*************************

instant        ILREDKDPQKMYATIYELKEDKSYNVTSVLFRDDGCDYWIRTFVPGCQPGEFTLGNIKSY	100
reference      ILREDKDPQKMYATIYELKEDKSYNVTSVLFRKKKCDYWIRTFVPGCQPGEFTLGNIKSY	120
               ********************************.. *************************

instant        PGLTSYLVRVVSTNYNQHAMVFFKKVSQNQEYFKITLYGRTKELTSELKENFIRFSKSLG	160
reference      PGLTSYLVRVVSTNYNQHAMVFFKKVSQNREYFKITLYGRTKELTSELKENFIRFSKSLG	180
               *****************************:******************************

instant        LPENHIVFPVPIDQCIDG	178
reference      LPENHIVFPVPIDQCIDG	198
               ******************

Claim Rejections - 35 USC § 102(e)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 98 and 100 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sukhatme et al (US 2009/0305963 A1; filed 1/19/06; published 12/10/09).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The instant claims are directed to a polypeptide that comprises an amino acid sequence at least 95% identical to SEQ ID NO:3, 4, or 5. The claims also recite a pharmaceutical composition comprising the polypeptide. 
Sukhatme teaches a method of treating or preventing metastasis in a subject having cancer comprising administering a lipocalin 2 compound, fragment or derivative (see e.g. claim 1). The lipocalin 2 polypeptide can be SEQ ID NO:2 (see e.g. claim 3). The other claims are directed to other methods using the same compound, and a kit comprising the compound (see e.g. claims 1-28, 32-34, 54, 58, and 70). The sequence of SEQ ID NO:2 is given in Figure 1B. The alignment for SEQ ID NO:2 (“reference”) and instant SEQ ID NO:5 (“instant”) is shown below. There are 5 variations within the portion of the reference polypeptide that is aligned with the instant polypeptide, which would comprise less than 5% variation.  The term “treating” is defined in the reference to include administering the compound or a pharmaceutical composition, and the compound can be formulated into a pharmaceutical product (see e.g. paragraph [0068], [0169] and [0170]). 




instant        --------------------QDSTSDLIPAPPLSSVPLQQNFQDNQFQGKWYVVGLAGNA	40
reference      MPLGLLWLGLALLGALHAQAQDSTSDLIPAPPLSKVPLQQNFQDNQFQGKWYVVGLAGNA	60
                                   **************.*************************

instant        ILREDKDPQKMYATIYELKEDKSYNVTSVLFRDDGCDYWIRTFVPGCQPGEFTLGNIKSY	100
reference      ILREDKDPQKMYATIYELKEDKSYNVTSVLFRKKKCDYWIRTFVPGCQPGEFTLGNIKSY	120
               ********************************.. *************************

instant        PGLTSYLVRVVSTNYNQHAMVFFKKVSQNQEYFKITLYGRTKELTSELKENFIRFSKSLG	160
reference      PGLTSYLVRVVSTNYNQHAMVFFKKVSQNREYFKITLYGRTKELTSELKENFIRFSKSLG	180
               *****************************:******************************

instant        LPENHIVFPVPIDQCIDG	178
reference      LPENHIVFPVPIDQCIDG	198
               ******************



Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	7/15/22